Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed September 21, 2021 is acknowledged and has been entered.  Claims 1-8, 10-16 and 19 are pending. Claims 13 and 16 have been canceled. Claim 19 has been amended. 
Accordingly, claims 1-8, 10-12, 14, 15 and 19 are under consideration.
Applicant’s amendments and arguments filed have overcame the objection and rejection set forth in the Office Action of June 30, 2021, which are hereby withdrawn. 

EXAMINER’S AMENDMENT
	An Examiner’s Amendment to the record appears below. 
	The application has been amended as follows: 
	In the claims:
	In claim 2, line 2, “or a FC sequence” was changed to --or an Fc sequence--.
	In claim 12, line 2, “head and neck” was changed to --head and neck cancer--.
	Claim 15 was canceled.

Authorization for this Examiner’s Amendment was given in a telephone call with Lei Fang on October 13, 2021.  Claims 1-8, 10-12, 14 and 19 are allowed and renumbered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                    

/PETER J REDDIG/Primary Examiner, Art Unit 1642